Appeal by defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 25,1984, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant did not raise his objections to the adequacy of the plea allocution to the court of first instance and thus failed, as a matter of law, to preserve his claim for appellate review {see, People v Pellegrino, 60 NY2d 636; People v Willie, 101 AD2d 819). In any event, the record clearly shows that the defendant knowingly and voluntarily entered his guilty plea.
*883We have reviewed the defendant’s other contention and find it to be without merit. Thompson, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.